Citation Nr: 1215791	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim.

In January 2012, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his period of military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed lumbar spine disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a lumbar spine disability. The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Given the disposition of the Veteran's case below, the Board finds that any deficiency in VA's duty to assist or notify the Veteran is harmless.  The Board points out that the Veteran received proper notice as to degree of disability and effective date in a July 2009 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   


Service connection for a lumbar spine disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran is claiming entitlement to service connection for a lumbar spine disability, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record indicates a diagnosis of degenerative disc disease of the lumbar spine.  See, e.g., the September 2009 VA examination report.  Hickson element (1) is, therefore, satisfied.
With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for his lower back on multiple occasions.  Specifically, a service treatment record dated in December 1981 noted the Veteran's complaints of back pain as a result of injuring his back from exercising.  A physical examination indicated full and guarded range of motion of the back, and the Veteran was diagnosed with an acute lumbar strain.  Additionally, an April 1983 treatment record noted the Veteran's complaints of low back pain from lifting weights.  An X-ray impression of the Veteran's spine revealed negative results.  The Veteran also complained of low back pain in July 1983, and was diagnosed with mechanical low back pain at that time.  Finally, the Veteran complained of recurrent back pain on his report of medical history in conjunction with his separation examination dated in November 1983.  The Board observes that the remainder of the Veteran's service treatment records is absent complaints or findings of a lumbar spine disability.  However, based on the documentation of in-service complaints of and treatment for low back pain on multiple occasions, the Board finds that Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted private treatment reports dated in February 2011 and January 2012 from B.M., M.D.  Pertinently, the Veteran indicated at the January 2012 Board hearing that Dr. B.M. is currently his treating physician.  See the January 2012 Board hearing transcript, page 4.  Dr. B.M. stated in the February 2011 report that "it is a good possibility that [the Veteran's] back issues started while he was in active duty," and clarified in the January 2012 report that "[the Veteran's] back condition is 75 [percent] accrued while on active duty."  Dr. B.M.'s rationale for his finding was based on a review of the Veteran's service treatment records, which as discussed above document treatment for the Veteran's lower back on multiple occasions.  

In contrast to the opinion of Dr. B.M., a VA examiner concluded in a November 2009 opinion which was an addendum to an examination dated September 2009 that "[i]t is less likely than not that the [V]eteran's current lumbar spine condition is caused by or a result of injuries incurred during his military service."  The VA examiner's rationale for his conclusion was based on examination of the Veteran and review of his claims folder.  He also noted that a review of the Veteran's service treatment records revealed a normal spine examination in conjunction with the Veteran's November 1983 separation examination.  He further opined that "[t]he [V]eteran's current lumbar spine condition is most likely caused by or a result of chronic degenerative changes associated with aging."  

The opinion of Dr. B.M. as well as the opinion of the VA examiner appear to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current lumbar spine disability is related to his period of military service.  The benefit of the doubt rule is therefore for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a lumbar spine disability is granted.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


